Citation Nr: 0003434	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  96-10 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss, to include service connection for an undiagnosed 
illness under the provisions of 38 U.S.C.A. § 1117 & 
38 C.F.R. § 3.317.

2.  Entitlement to service connection for a fungal infection 
of the skin, to include service connection for an undiagnosed 
illness under the provisions of 38 U.S.C.A. § 1117 & 
38 C.F.R. § 3.317.

3.  Entitlement to service connection for a gastrointestinal 
disability, to include service connection for an undiagnosed 
illness under the provisions of 38 U.S.C.A. § 1117 & 
38 C.F.R. § 3.317.

4.  Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder.

5.  Entitlement to service connection for a memory loss 
disorder, to include service connection for an undiagnosed 
illness under the provisions of 38 U.S.C.A. § 1117 & 
38 C.F.R. § 3.317.

6.  Entitlement to service connection for a respiratory 
disability, to include service connection for an undiagnosed 
illness under the provisions of 38 U.S.C.A. § 1117 & 
38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from February 1990 to December 
1993.  This appeal arises from an August 1994 rating decision 
of the Buffalo, New York, Regional Office (RO) which denied 
service connection for bilateral hearing loss, residuals of 
anthrax vaccine, a fungal infection of the skin, a 
gastrointestinal disability, a psychiatric disability to 
include post-traumatic stress disorder (PTSD), and a memory 
loss disorder.  These disorders were also denied service 
connection in a rating decision of March 1995 under the 
provisions of 38 U.S.C.A. § 1117 & 38 C.F.R. § 3.317 for 
undiagnosed illnesses.  In a rating decision of April 1995, 
the RO denied service connection for a respiratory disability 
to include consideration of the provisions of 38 U.S.C.A. 
§ 1117 & 38 C.F.R. § 3.317.  The veteran timely appealed the 
issues of service connection for a gastrointestinal 
disability, a psychiatric disability to include PTSD, a skin 
disorder, a memory loss disorder, and a respiratory 
disability.  In March 1996, the veteran withdrew the issue of 
service connection for residuals of an anthrax vaccine.  The 
issues of service connection for bilateral hearing loss and a 
gastrointestinal disorder are further discussed in the REMAND 
section of this decision.

In a written statement received in March 1996, it appears 
that the veteran's representative wished to appeal the 
veteran's claim for service connection for tinnitus.  This 
claim had been last denied in a rating decision issued to the 
veteran in August 1994.  It is determined by the undersigned 
that this matter is not properly before the Board of Veterans 
Appeals (Board) at the present time and that it is not 
inextricably intertwined with the issues on appeal.  
Therefore, this matter is referred to the RO for the 
appropriate action.


FINDINGS OF FACT

1.  The veteran has not submitted appropriate medical 
evidence of a current respiratory disorder, to include signs 
and symptoms of an undiagnosed illness, and, therefore, has 
not presented a plausible claim for service connection.

2.  The veteran has not submitted appropriate medical 
evidence of current memory loss, to include signs and 
symptoms of an undiagnosed illness, and, therefore, has not 
presented a plausible claim for service connection.

3.  The veteran has not submitted appropriate medical 
evidence of a current fungal infection of the skin, to 
include signs and symptoms of an undiagnosed illness, and, 
therefore, has not presented a plausible claim for service 
connection.

4.  The veteran has not submitted appropriate medical 
evidence of a current psychiatric disability and, therefore, 
has not presented a plausible claim for service connection.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for a respiratory disorder.  38 U.S.C.A. 
§§ 1117, 5107 (West 1991 & Supp. 1999); 38 C.F.R. § 3.317 
(1999); VAOPGCPREC 4-99 (May 3, 1999).

2.  The veteran has not submitted a well-grounded claim for 
service connection for memory loss.  38 U.S.C.A. §§ 1117, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. § 3.317 (1999); 
VAOPGCPREC 4-99 (May 3, 1999).

3.  The veteran has not submitted a well-grounded claim for 
service connection for a fungal infection of the skin.  
38 U.S.C.A. §§ 1117, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.317 (1999); VAOPGCPREC 4-99 (May 3, 1999).

4.  The veteran has not submitted a well-grounded claim for 
service connection for a psychiatric disability, to include 
PTSD.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In preparation for his entrance into active service, the 
veteran was given a comprehensive medical examination in 
September 1989.  The veteran specifically denied a medical 
history of nose and throat trouble, sinusitis, hay fever, 
skin disease, tuberculosis, asthma, shortness of breath, 
chronic cough, frequent trouble sleeping, depression, 
excessive worry, loss of memory, or nervous trouble.  On 
examination, his nose, sinuses, throat, lungs, skin, and 
psychiatric evaluation were all reported as normal.

The veteran received a dental examination in February 1990.  
He provided a medical history which noted he was not ill or 
under the care of a physician.  He specifically denied any 
symptoms of nervousness, persistent cough, emphysema, 
tuberculosis, asthma, hay fever, and sinus problems.  The 
veteran made similar notations on dental histories taken in 
November 1991, September 1992, and August 1993.

A review of the service medical records indicates that the 
veteran complained of a cough with phlegm in January 1992.  
The impression was probable bronchitis.  Outpatient records 
dated in mid and late January 1992 noted similar symptoms and 
impression.  A chest X-ray was reported to be within normal 
limits.

On a medical history form prepared in September 1992, the 
veteran complained of a nasal cold for which he took over-
the-counter medication.  He specifically denied any history 
of nose and throat trouble, sinusitis, hay fever, skin 
disease, tuberculosis, asthma, shortness of breath, chronic 
cough, frequent trouble sleeping, depression, excessive 
worry, loss of memory, or nervous trouble.  An outpatient 
record of May 1993 noted the veteran's complaints of sunburn 
on his nose since December 1992.  He claimed that sunblock 
products had not afforded any relief.  Examination revealed 
erythema and skin peeling.  The assessment was sunburn.  

The veteran was given a separation examination in August 
1993.  His claimed medical history was the same as reported 
in September 1992, except he now claimed a medical history of 
skin disease.  The examining physician summarized this 
history as easy skin blistering since the veteran's service 
in the Gulf War.  On examination, his nose, sinuses, throat, 
lungs, skin, and psychiatric evaluation were all reported as 
normal.

An ear, nose, and throat (ENT) consultation conducted one day 
after the veteran's separation examination noted an 
assessment of left otitis media.  An outpatient record of 
late August 1993 reported that the veteran's left otitis 
media was resolving.  An outpatient record of mid-September 
1993 noted that the veteran had been referred from audiology.  
At this time, it was reported that the veteran had no 
complaints regarding his ears and denied any symptoms 
associated with the cold or flu.  No abnormalities were 
reported on examination and the assessment was normal 
physical examination.  In November 1993, the veteran was seen 
with complaints of right sided sinus congestion.  The 
impression was resolving "flu" and mid-sinus congestion.

A review of the veteran's U. S. Department of Defense (DD) 
Form 214 issued in December 1993 indicates that he was 
awarded the Southwest Asia Service Medal and the Kuwait 
Liberation Medal.  His military specialty was reported to be 
hygiene equipment operator.  A medical questionnaire dated in 
September 1992 reported the veteran's job description as 
engineer.  Potential hazards from his military specialty were 
noted to be fumes and/or hearing loss from generators, 
electrical shock, fumes from paints and water purification 
chemicals, and "sawing" of body part.

The veteran filed a claim in December 1993 for service 
connection for PTSD, skin disorder, a respiratory disability, 
and memory loss.  He claimed that these disorders had been 
sustained during his military service in the Gulf War.  In an 
attached statement he asserted that he had been a combat 
engineer during the Gulf War and worked all over the front 
lines to remove landmines during breaching operations.  His 
claimed stressors from the war included fearing for his life 
while digging up and detonating landmines and experiencing 
four to five missile attacks a night while stationed at Ras 
Al Mishab located one mile from Khafji, Saudi Arabia.  He 
asserted that he was forced to exchange gunfire with enemy 
units.  The veteran alleged that he helped transport dead 
bodies of the enemy and witnessed many mutilated, dead bodies 
during movement into Kuwait City.  He claimed that he had 
received a Combat Action Ribbon for his service in the Gulf 
War.  The veteran acknowledged that he had not been wounded 
nor did his unit sustain casualties during the war.  During 
the Gulf War, the veteran asserted that he had been exposed 
to air pollutants such as petro-chemical smoke, sand, dust, 
and "fallout."  

Private outpatient records dated from July to August 1993 
were received in February 1994.  These records noted 
counseling for his marriage problems.  He claimed that he 
tended to become angry and violent.  The veteran felt that 
his work with the military was very stressful and he tended 
to take out his frustrations on his family.  He alleged that 
prior to his service in the Gulf War he was a "very mellow 
person."  However, during the war he asserted that he had 
worked as a demolition expert, saw lots of combat, saw dead 
enemy bodies, and witnessed the death of two fellow 
servicemembers and the brutal treatment of prisoners of war.  
Since returning from the Gulf War, he claimed that he had 
experienced nightmares and flashbacks.  It was noted that the 
veteran failed to return for further counseling after a 
second session.  The impression was to rule out PTSD and to 
rule out adjustment disorder with depressed and anxious 
features.  In a letter sent to the veteran's spouse dated in 
July 1993, the counselor noted that he felt "that some of 
[the veteran's] aggressiveness may stem from his combat 
experiences during Operation Desert Storm as he continues to 
have nightmares related to that experience...

In a letter of May 1994, the RO contacted the veteran and 
requested that he submit detailed information about his 
claimed combat stressors to include date, time, location, and 
name of units and individuals involved.  He was informed that 
his failure to submit this information in a timely manner 
could have an adverse effect on his claims.

The veteran was afforded a VA general medical examination in 
May 1994.  The veteran alleged that he was exposed to 
volatile hydrocarbons during the Gulf War and had developed a 
cough during his service there.  He also claimed that he had 
developed some memory problems and had been forced while in 
the military to write things down so that he would not forget 
them.  Regarding his skin, he claimed that during the Gulf 
War he had developed a sensitivity to the sun that resulted 
in blisters on his nose, face, ears, and arms.  He also 
claimed that he had inflammation of his feet, that was 
characterized as a fungal infection, during the Gulf War.  On 
examination, there were no acute blisters on the veteran's 
body, but the examiner did note dark pigmentation over the 
forearms that the veteran attributed to blisters from sun 
exposure.  All testing, to include chest X-rays, were noted 
to be satisfactory.  Testing of the veteran's memory 
indicated that his short portable memory was able to recall 
ten items out of ten.  The impressions included functional 
gastrointestinal disease, photo sensitivity, and a history of 
memory deficit.

A VA psychiatric examination was given to the veteran in June 
1994.  His history of psychiatric counseling in 1993 was 
noted and attributed to his marital problems.  It was 
acknowledged by the veteran that after two months of 
counseling he felt more comfortable and relaxed and was 
better able to control his temper.  Regarding his military 
service during the Gulf War, the veteran asserted that he had 
been in both offensive and defensive combat on a daily basis 
in the roles of breaching mine fields, security, and 
infantry.  He acknowledged that neither he nor anyone else in 
his unit was wounded during the Gulf War, nor could he 
remember any particular incident or episode that stood out in 
his mind as particularly traumatic.  It was noted that the 
veteran had been able to return to employment after leaving 
the military and was currently in his second year of college.  
On examination, the veteran's attention span, concentration, 
memory, and orientation appeared to be within normal limits.  
The examiner reported the following regarding examination of 
the veteran:

...when we reviewed the diagnostic 
criteria...[the veteran] did not meet them.  
The criteria that we reviewed together 
and which the veteran did not meet 
included recurrent and intrusive 
distressing recollections of [the Gulf 
War], distressing dreams of the event, 
flashbacks, diminished interest in day to 
day activities, feelings of detachment or 
estrangement from others, restricted 
range of affect, sense of foreshortened 
future, difficulty falling asleep, 
irritability, difficulty concentrating, 
hypervigilance, and exaggerated startle 
response.  Other areas of possible 
emotional disorder were examined as well 
and he did not meet the criteria for any 
on going active mood disorder or thought 
disorder.

The impression was "On the basis of this interview this 
young man currently does not manifest any signs or symptoms 
that are compatible with the...criteria for a thought disorder, 
affective disorder, or [PTSD]."  The veteran's psychosocial 
stressors were determined to be mild.

In a written statement of July 1994, the veteran's 
representative argued that the June 1994 VA psychiatric 
examination was inadequate in evaluating the veteran's 
current condition.  It was alleged that the veteran had 
informed the VA examiner that he currently suffered with 
nightmares, intrusive thoughts, mood changes, and episodes of 
uncontrolled rage and anger.  The representative argued that 
the examiner did not properly discuss the veteran's two 
months of in-service psychiatric treatment nor did he discuss 
the veteran's claimed in-service stressors.

By rating decision of August 1994, the RO denied service 
connection for the issues on appeal.  However, service 
connection was granted for hyperpigmentation secondary to 
sunburn and photosensitivity.  The veteran was notified of 
these decisions later that same month.

The veteran was given a VA respiratory examination in January 
1995.  He claimed that since his return from the Gulf War he 
had experienced frequent upper respiratory infections which 
would turn into bronchitis.  The veteran asserted that it 
would take a couple of months before these problems would 
resolve.  He acknowledged that he had smoked one pack of 
cigarettes a day for the past six years.  There were no 
abnormal findings reported on examination.  His blood 
testing, pulmonary function test, and chest X-ray were all 
reported to be unremarkable.  The assessment was "patient 
with recurrent upper respiratory infections and bronchitis 
does not appear to have any significant chronic disease at 
this time."

By letter of January 1996, the veteran was informed of the 
evidence required to substantiate his claims for service 
connection.  He was warned that his failure to submit this 
evidence in a timely manner could have an adverse effect on 
his claims.

A substantive appeal (VA Form 9) was received from the 
veteran in February 1996.  It was alleged that the VA 
psychiatric examiner had misrepresented the veteran on the 
examination of June 1994 and he should be given another VA 
examination.  It was also argued that the veteran should be 
given another VA respiratory examination in order to identify 
the cause of his complaints of bronchitis.

The RO sent a letter to the veteran in August 1996 that 
informed him of the requirements for establishing service 
connection for an undiagnosed illness under the criteria 
found at 38 U.S.C.A. § 1117 & 38 C.F.R. § 3.317.  He was 
requested to submit both medical and nonmedical evidence to 
substantiate this type of claim.  The veteran was warned that 
his failure to submit this type of evidence in a timely 
manner could have an adverse effect on his claims.

A response was received from the veteran's representative in 
September 1996.  It was noted that the veteran had no 
military medical records in his possession.  The 
representative also noted that the veteran had informed him 
that all of his post-service medical treatment had been 
received from the VA.  Attached to this response was a 
written statement from the veteran.  He claimed that he had 
suffered with lung problems and violent tendencies since his 
service in the Gulf War.  Also received was a written 
statement from the veteran's father.  He claimed that 
military training had demoralized his son.  It was claimed 
that that the veteran was exposed to unknown chemicals, nerve 
gas, and burning oil.  The father also reported that the 
veteran had related that he was exposed to stress from 
combat.  While the veteran had formerly been a person who 
"thought things out and planned, now everything is done in 
haste."  It was alleged that the veteran had bronchitis so 
often that his lungs were now in a weakened state.  The 
father claimed that the veteran had rages that were becoming 
more violent, and had little self confidence.

In November 1996, the RO requested all of the veteran's 
inpatient and outpatient records from the identified VA 
Medical Center.  These records were incorporated into the 
veteran's claims file later that same month.  They included 
copies of the previously reported VA examinations.  In 
addition, the veteran had received a VA "Persian Gulf 
Registry" examination in March 1994.  It was noted that the 
veteran had served in the Gulf War from December 1990 to May 
1991.  He acknowledged that he smoked about 1/2 pack of 
cigarettes a day.  The veteran reportedly described his 
health as "good."  He denied any complaints involving his 
ENT, respiratory system, or neuropsychiatric system.  On 
examination, no abnormalities were noted regarding the 
veteran's respiratory system.  He was reportedly slightly 
overweight.  His chest X-ray was normal, as was his 
laboratory work.  No diagnosis was given.

Also received in November 1996 was a VA skin examination 
dated in May 1994.  The veteran complained of sun sensitivity 
since his service in the Gulf War.  He asserted that this 
sensitivity usually occurred on the face and upper arms.  On 
examination, there was no evidence of any skin abnormality.  
The assessment was history of photo sensitivity.

Another VA psychiatric examination was provided to the 
veteran in November 1997.  When asked, the veteran had no 
significant psychiatric complaints.  He denied having 
symptoms that would suggest a mood disorder, anxiety 
disorder, PTSD, or psychotic disorder.  The veteran 
acknowledged that his mood, sleep, and appetite were all 
"good."  He did complain of occasional fatigue.  The 
veteran related that he enjoyed working out, teaching martial 
arts, and going out with his girlfriend.  He reported that he 
had a full-time job with an engineering company and would 
graduate from college in the coming semester.  It was noted 
by the examiner that the veteran had an examination 
essentially within normal limits.  The impression was no 
psychiatric diagnosis detected during the interview.  

A supplemental statement of the case (SSOC) was issued to the 
veteran in February 1998 which informed him that his claims 
for service connection had been denied.  This SSOC also 
informed the veteran on the criteria for service connection 
to include the provisions of 38 C.F.R. § 3.317.


II.  Applicable Criteria.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury 
suffered, or disease contracted, in the line of duty.  38 
U.S.C.A. §§  1110, 1131 (West 1991); 38 C.F.R. §§  3.303, 
3.304 (1999).  Where a veteran served ninety days or more 
during a period of war or during peacetime service after 
December 31, 1946, and a psychosis becomes manifest to a 
degree of ten percent within one year of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991 and Supp. 1999); 38 C.F.R. §§ 3.307(a)(3), 
3.309(a) (1999).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability in the form of a 
medical diagnosis, of incurrence or aggravation of a disease 
or injury in service in the form of lay or medical evidence, 
and of a nexus between the in-service injury or disease and 
the current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498 (1995).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 (1999) 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  
38 C.F.R. § 3.303(b) (1999).  This rule does not mean that 
any manifestation in service will permit service connection.  
To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the disease identity is established, there is no requirement 
of evidentiary showing of continuity.  Continuity of 
symptomatology is required where the condition noted during 
service or in the presumptive period is not shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the condition noted during 
service is not shown to be chronic or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  The regulation requires continuity of 
symptomatology, not continuity of treatment.  Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has established the 
following rules with regard to claims addressing the issue of 
chronicity.  The chronicity provision of 38 C.F.R. § 3.303(b) 
is applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter and 
(3) competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997).  A 
lay person is competent to testify only as to observable 
symptoms.  See Savage; Falzone v. Brown, 8 Vet. App. 398, 403 
(1995).  A lay person is not, however, competent to provide 
evidence that the observable symptoms are manifestations of 
chronic pathology or diagnosed disability.  Id.

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Although the veteran is 
competent to testify as to his in-service experiences and 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Lay assertions of medical causation 
will not suffice initially to establish a plausible, well-
grounded claim, under 38 U.S.C.A. § 5107(a).  Grottveit v. 
Brown, 5 Vet. App. 91(1993).

Service connection for a chronic, undiagnosed illness may be 
granted to a veteran who served in Southwest Asia during the 
Gulf War who exhibits objective indications of chronic 
disability which result from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
fatigue, signs or symptoms involving the skin, or signs or 
symptoms involving the respiratory system (upper or lower).  
This chronic disability must have become manifest either 
during active service in the Southwest Asia theater of 
operations during the Gulf War, or to a degree of 10 percent 
or more not later than December 31, 2001, and by history, 
physical examination, and laboratory tests it cannot be 
attributed to any known clinical diagnosis.  Such a chronic, 
undiagnosed illness will then be service connected unless 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active service in the Southwest Asia 
theater of operations during the Gulf War; or there is 
affirmative evidence that an undiagnosed illness was caused 
by a supervening condition or event that occurred between the 
veteran's most recent departure from service in the Southwest 
Asia theater of operations during the Gulf War and the onset 
of the illness; or there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 U.S.C.A. § 1117 (West 
1991 & Supp. 1999); 38 C.F.R. § 3.317 (1999). 

The VA General Counsel has held that a well-grounded claim 
for compensation under 38 U.S.C. § 1117(a) and 38 C.F.R. § 
3.317 generally requires the submission of some evidence of: 
1) active military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf war; 2) 
the manifestation of one or more signs or symptoms of 
undiagnosed illness; 3) objective indications of chronic 
disability during the relevant period of service or to a 
degree of disability of 10 percent or more within the 
specified presumptive period; and 4) a nexus between the 
chronic disability and the undiagnosed illness.  In terms of 
satisfying the "nexus" requirement of the fourth element, 
medical evidence would ordinarily be required.  However, lay 
evidence may be sufficient in cases where the nexus between 
the chronic disability and the undiagnosed illness is capable 
of lay observation, and provided that the lay evidence is 
capable of substantiation by medical evidence.  VAOPGCPREC 4-
99 (May 3, 1999).


III.  Analysis

Duty to Inform.

A review of the evidence indicates that the veteran and his 
representative have been informed of the requirements for 
submitting a well-grounded claim for service connection, to 
include a claim for an undiagnosed illness under the 
provisions of 38 U.S.C.A. § 1117 & 38 C.F.R. § 3.317.  This 
was accomplished in the RO's letters of May 1994, January 
1996, and August 1996, and in the statement of the case (SOC) 
and subsequent SSOCs.  As the veteran and his representative 
have been provided with the opportunity to present evidence 
and arguments on the issues on appeal, and availed themselves 
of those opportunities, appellate review is appropriate at 
this time.  See Robinette v. Brown, 8 Vet. App. 65 (1995); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection for a Respiratory Disorder, Memory Loss, 
Skin Disorder (Fungal), and a Psychiatric Disability.

The veteran's service medical records have consistently 
reported normal lungs and respiratory system, to include the 
separation examination of August 1993.  These records noted 
one episode of "probable" bronchitis in January 1992 and 
some sinus congestion in November 1993.  However, when the 
veteran was periodically requested to report a medical 
history of chronic respiratory symptoms, to include his 
separation examination, the veteran consistently denied any 
such symptoms.  It would therefore appear by the veteran's 
own contemporaneous assertions that his in-service 
respiratory complaints were transitory in nature.  All post-
service examinations and clinical testing have found the 
veteran's respiratory system normal or within normal limits.  
There are no post-service treatment records for respiratory 
complaints, nor does the veteran claim that such records 
exist.  While the veteran claims that he currently has 
respiratory symptoms, he has failed to present any medical 
evidence of a current respiratory disorder capable of being 
diagnosed or objective signs or symptoms of such a disorder.  
Thus, this claim is not well-grounded.

There are no complaints or findings in the service medical 
records that would indicate the veteran suffered with 
problems associated with his memory.  In fact, on all medical 
history questionnaires taken during his military service he 
consistently denied any symptoms of memory loss.  All post-
service testing fails to indicate any type of current memory 
loss.  The veteran has never claimed that he has received 
medical treatment for these symptoms.  Without a current 
documented disability, signs, or symptoms, this claim is also 
not well-grounded.

As noted above, the veteran was granted service connection 
for sun/photo sensitivity and resulting hyperpigmentation in 
the rating decision of August 1994.  Therefore, any 
subsequent arguments regarding the service origin of the 
veteran's blistered skin is moot.  A review of the service 
medical records indicates that there is no evidence that the 
veteran ever complained about or was treated for a fungal 
infection of his skin.  There is no post-service evidence of 
a diagnosis for a fungal infection nor are there any 
objective signs or symptoms of such an infection.  The only 
mention of the veteran experiencing a skin infection was on 
the VA general examination of May 1994.  At the time, he 
noted a history of this problem while serving in the Gulf 
War, but failed at that time or later to claim to have a 
continuing problem with fungal infections.  The only skin 
symptoms noted post-service were blistering skin resulting 
from sun sensitivity, a disorder for which the veteran is 
already service-connected.  As there are no diagnoses, signs, 
or symptoms in recent years related to a fungal infection of 
the skin, this claim is not well-grounded.

Regarding the claim for PTSD, the veteran has not given a 
consistent history of his military service in the Gulf War.  
He has claimed that he was assigned the mission of clearing 
landmines from the frontline and engaging in combat as an 
engineer and infantryman.  The veteran also claimed that he 
had been awarded a Combat Action Ribbon.  While the service 
records indicate that the veteran did participate in the Gulf 
War, there is no indication on his DD 214 that he was awarded 
the Combat Action Ribbon.  Nor does his noted military 
specialty verify the type of duties he claimed he was 
assigned while serving in the Gulf War.  The experiences he 
has claimed happened in the Gulf War are inconsistent.  In 
December 1993 and June 1994, the veteran acknowledged that 
neither himself nor anyone in his unit had been injured or 
killed.  However, in July 1993 counseling records he claimed 
that he had witnessed the deaths of two servicemembers he had 
known since basic training who were killed during the war.  
In any event, the veteran was specifically informed in May 
1994 of the type of detailed evidence required to verify his 
claimed stressors.  He was requested to submit this type of 
evidence and has failed to do so.  

Turning to the medical evidence, the private counseling 
records taken during the veteran's military service seem to 
indicate that the veteran may have had a psychiatric disorder 
during that time.  However, these records do not provide a 
definitive diagnosis of a disorder, as the listed impressions 
were to "rule out" suspected disabilities.  The subsequent 
psychiatric evaluation on his separation examination of 
August 1993 was reported to be normal.  The two post-service 
VA psychiatric examinations in June 1994 and November 1997 
found no discernable psychiatric disorder.  While the veteran 
alleged that the examiner of June 1994 had misrepresented his 
statements, a subsequent VA psychiatric examination by a 
different physician also failed to find any significant 
symptoms or diagnosis a current disability.  The veteran has 
never alleged that he has sought any psychiatric treatment 
since leaving the military.  Without a current diagnosis of a 
psychiatric disability, this claim is not well-grounded.

Based on the above analysis, the undersigned finds that the 
claims for service connection for a respiratory disorder, 
memory loss, skin disorder, and a psychiatric disability have 
failed to meet the Caluza or VAOPGCPREC 4-99 tests for a 
well-grounded claim under 38 U.S.C.A. § 5107(a).  That is, 
there is no current diagnosis or objective evidence of signs 
or symptoms of the claimed disorders.  While the veteran and 
his father had claimed that these disorders do exist, as lay 
persons, they do not have the medical expertise to provide a 
diagnosis or determine etiology of chronic symptoms.  See 
Zang v. Brown, 8 Vet. App. 246 (1995); Godfrey v. Brown, 7 
Vet. App. 398 (1995).  Since these claims are not well-
grounded, there is no duty to further assist the veteran.  
See Grottveit v. Brown, 5 Vet. App. 91 (1993). 


ORDER

Evidence of a well-grounded claim not having been submitted 
with respect to the issue of service connection for a 
respiratory disorder, to include service connection for an 
undiagnosed illness under the provisions of 38 U.S.C.A. 
§ 1117 & 38 C.F.R. § 3.317, this appeal is denied.

Evidence of a well-grounded claim not having been submitted 
with respect to the issue of service connection for memory 
loss, to include service connection for an undiagnosed 
illness under the provisions of 38 U.S.C.A. § 1117 & 
38 C.F.R. § 3.317, this appeal is denied.

Evidence of a well-grounded claim not having been submitted 
with respect to the issue of service connection for a fungal 
infection of the skin, to include service connection for an 
undiagnosed illness under the provisions of 38 U.S.C.A. 
§ 1117 & 38 C.F.R. § 3.317, this appeal is denied.

Evidence of a well-grounded claim not having been submitted 
with respect to the issue of service connection for a 
psychiatric disability, to include PTSD, this appeal is 
denied.


REMAND

A review of the service medical records indicates that the 
veteran complained of nausea, vomiting, and diarrhea on 
multiple occasions.  On each occasion, he received a 
diagnosis of viral gastroenteritis.  His separation 
examination in August 1993 found his abdomen, viscera, anus, 
and rectum to be normal.  On the medical history completed 
with this examination, the veteran specifically denied any 
medical history of frequent indigestion, stomach problems, or 
intestinal trouble.  A service medical record dated in 
November 1993, just days before the veteran's separation from 
the military, diagnosed the veteran with viral 
gastroenteritis.  However, an outpatient record the following 
day indicated that these symptoms had subsided.  The veteran 
was afforded a VA general medical examination in May 1994 on 
which he complained of frequent and loose stools since his 
service in the Gulf War.  No abnormalities, signs, or 
symptoms were reported on objective examination associated 
with the veteran's gastrointestinal system.  The diagnosis 
was "functional" gastrointestinal disease.  The veteran was 
given VA psychiatric examinations in June 1994 and November 
1997, neither of which diagnosed a current psychiatric 
disability.

A review of the above evidence fails to establish whether or 
not the veteran has a current gastrointestinal disorder.  
This situation is further complicated by the veteran's own 
assertions.  On his separation examination in August 1993, he 
specifically denied any gastrointestinal symptoms.  However, 
just a few months later he claimed that he had experienced 
chronic gastrointestinal symptoms since his service in the 
Gulf War.  In light of the diagnoses of viral gastroenteritis 
during service and the finding of gastrointestinal disease at 
the time of the May 1994 VA examination, the Board finds the 
claim for service connection for a gastrointestinal disorder 
to be well grounded.  38 U.S.C.A. § 5107(a).  However, due to 
the contradictory and ambiguous nature of the evidence 
regarding the veteran's gastrointestinal complaints, the 
undersigned finds that a thorough VA gastrointestinal 
examination is warranted.  This examination should either 
establish a definitive diagnosis for a current disorder or 
determine if the veteran has chronic signs and symptoms that 
cannot be diagnosed.

Regarding the veteran's claim for service connection for 
bilateral hearing loss, the VA Form 8 certified that this 
issue was on appeal to the Board.  A review of the claims 
file indicates that the veteran's bilateral hearing loss was 
last denied in a rating decision issued on August 15, 1994.  
A notice of disagreement with this decision was received on 
August 15, 1995.  A statement of the case (SOC) discussing 
this issue was issued on September 19, 1995.  In the cover 
letter attached to this SOC, the veteran was informed that in 
order to complete his appeal he would have to submit a 
substantive appeal, or VA Form 9, on each decision he wished 
to receive appellate review.  He was also warned that this 
substantive appeal should be submitted within sixty days of 
the date of the notice.  The next correspondence received 
from the veteran or his representative expressing 
dissatisfaction with the denial of service connection for 
hearing loss was a written statement received on March 11, 
1996.  A SSOC discussing the veteran's claim for hearing loss 
was issued on February 20, 1998.  He was informed that if a 
substantive appeal had not been received concerning any issue 
discussed in the SSOC, then such substantive appeal or VA 
Form 9 expressing the veteran's dissatisfaction must be 
received by the RO within 60 days.  There is no further 
correspondence from either the veteran or his representative 
discussing his claimed bilateral hearing loss.  The above 
analysis of the procedural development raises significant 
questions on whether this issue is properly in appellate 
status.  That is, it appears that neither the veteran nor his 
representative have filed a timely substantive appeal 
regarding the issue of service connection for hearing loss.  
As this procedural issue has not been addressed by the RO, a 
remand for such consideration is warranted at this time.

Accordingly, the claim is REMANDED to the RO for the 
following actions:

1. The RO should obtain and associate 
with the claims file all outstanding 
records of treatment for the veteran's 
gastrointestinal disorder from November 
1996 to the present time.  After securing 
the necessary release(s), the RO should 
obtain legible copies of all records not 
already contained in the claims folder; 
to include those from any identified VA 
clinic or medical center.  If any 
requested records are not available, or 
the search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file.

2.  After the above has been completed, 
the RO should schedule the veteran for a 
VA gastrointestinal examination.  The 
purpose of this examination is to 
determine the existence and likely 
etiology of any current gastrointestinal 
disorder suffered by the veteran.  It is 
imperative that the veteran's entire 
claims folder, to include a complete copy 
of this REMAND, be provided to, and be 
reviewed by, the examiner in connection 
with the examination.  Any testing deemed 
necessary by the examiner should be 
conducted. Following examination of the 
veteran and review of the claims file, 
the examiner should note for the record 
the diagnosis of any gastrointestinal 
disorder found on examination.  If a 
diagnosis cannot be determined, the 
examiner should express an opinion on 
whether there are objective signs or 
symptoms of an undiagnosed illness 
associated with the veteran's 
gastrointestinal system.  The examiner 
should also provide an opinion that 
addresses whether it is at least as 
likely as not that the veteran's current 
gastrointestinal disability had its onset 
in service or is etiologically related to 
his experiences during the Gulf War.  All 
findings, opinions, and bases therefor 
should be set forth in detail in a 
typewritten report.

3.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include an opinion addressing all 
questions posed above, appropriate 
corrective action is to be implemented.

4.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should adjudicate the issue of service 
connection for a gastrointestinal 
disability.  Such adjudication should be 
accomplished on the basis of all 
pertinent evidence of record, and all 
applicable laws, regulations, and case 
law.  Also, the RO should determine 
whether the veteran or his representative 
has filed a timely substantive appeal 
regarding its denial of service 
connection for bilateral hearing loss.  
The RO should provide adequate reasons 
and bases for its decision, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that are noted in this REMAND.

5.  If either determination remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
(citing to, among other things, all 
pertinent legal authority considered, to 
include that governing finality and 
reopening of previously disallowed 
claims) and be afforded the requisite 
opportunity to respond before the case is 
returned to the Board for additional 
appellate consideration. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).



		
	D. C. Spickler
	Member, Board of Veterans' Appeals


 



